DETAILED ACTION
This Non-Final Office Action is in response to claims filed 3/25/2020.
Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022 and 3/25/2020 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. (translation of JP 2016-85705A), hereinafter Yokoyama.
See original non-translated disclosure of JP 2016-85705A for the cited equations.
Claim 1
Yokoyama discloses the claimed automated driving system that controls automated driving of a vehicle (see ¶0002, regarding the disclosed method is applicable to automatic driving of automobiles or autonomous mobile robots), the vehicle comprising a first wheel (i.e. front wheel) and a second wheel (i.e. rear wheel) that are arranged separately in a longitudinal direction (see Figures 3 and 10, depicting front and rear wheels arranged in a “longitudinal direction,” interpreted consistently with the definition provided in the Applicant’s specification), a first direction (i.e. forward direction, depicted in Figure 3) being a direction from the second wheel toward the first wheel, a second direction (i.e. reverse direction, depicted in Figure 10) being a direction from the first wheel toward the second wheel (see Figure 3, depicting the speed command value vc of the four-wheeled vehicle as provided in a forward direction; Figure 10, depicting the speed command value vc of the four-wheeled vehicle as provided in a reverse direction). 
Yokoyama further discloses the automated driving system comprising a sensor (i.e. state detection unit 12) configured to detect a parameter representing a travel state of the vehicle (see ¶0013, regarding state detection unit 12 detects positions xc, yc, and posture angle θc of moving body 13; ¶0013, regarding the specific sensors included in the detection).
Yokoyama further discloses the automated driving system inherently comprises a travel device configured to perform steering, acceleration, and deceleration of the vehicle, given that the generated commands pertain to speed vc and rotation speed ωc of the vehicle, as described in at least ¶0014. Further, Yokoyama makes reference to the control of a motor for electric power steering, so as to limit angular velocity and angular acceleration in ¶0052; therefore, it is clear that a particular “travel device” for performing steering, acceleration, and deceleration is used. 
Yokoyama further discloses the automated driving system comprises a control device (i.e. command value calculation unit 14) configured to execute vehicle travel control that calculates a control amount (i.e. speed command value vc and rotation speed command value ωc) based on an input value associated with a detected value of the parameter (see ¶0013-0014, with respect to Figure 1, regarding command value calculation unit 14 calculates the command value to the moving body 13 based on the output of the state detection unit 12 and comprises a speed command value calculation unit 15 for calculating the speed command value vc and a rotation speed command value calculation unit 16 for calculating the rotation speed command value ωc, where the command value is generated according to equation (7), such that the speed sign and attitude angle according to the forward movement and backward movement are switched in response to changing between forward and reverse operation, as described in at least ¶0069-0074). As discussed above, Yokoyama inherently discloses the use of a “travel device,” and therefore, further discloses that the control device controls the travel device in accordance with the control amount, given that the generated commands pertain to particular speed commands vc and rotation speed commands ωc of the vehicle, as described in at least ¶0014. 
Yokoyama further discloses that definition information defines a correspondence relationship between the detected value and the input value (see ¶0069-0072, with respect to Figure 10, regarding that when reversing the four-wheeled vehicle, the definition is switched so that the speed in the rear direction of the vehicle is a positive value and the posture angle is the angle formed by the rear direction and the x-axis, as opposed to when the four-wheeled vehicle is traveling in a forward direction, as described in ¶0039-0041, with respect to Figure 3). In the original non-translated disclosure, see equations 12 and 13 in regards to forward traveling of the four-wheeled vehicle and equations 16 and 17 in regards to reverse traveling of the four-wheeled vehicle. 
Yokoyama further discloses that modes of the vehicle travel control (see ¶0069-0072, with respect to Figure 10, regarding the switching of definition when the four-wheeled vehicle is reversing, as opposed to moving forward, as discussed in ¶0039-0041, with respect to Figure 3) include: 
a first mode in which the vehicle travel control is executed by setting the first direction as a forward direction (see ¶0039-0041, with respect to Figure 3); and 
a second mode in which the vehicle travel control is executed by setting the second direction as the forward direction (see ¶0069-0072, with respect to Figure 10).
Yokoyama further discloses that the control device is further configured to: 
hold first definition information being the definition information for the first mode and second definition information being the definition information for the second mode (see ¶0069-0072, regarding the switching of definition when the four-wheeled vehicle is reversing, as opposed to moving forward, as discussed in ¶0039-0041, with respect to Figure 3);
execute the vehicle travel control in accordance with the first definition information in the first mode (see ¶0039-0041, with respect to Figure 3, where ωc is set to vc/L*tanɸc, with respect to equation (13) disclosed in the original non-translated disclosure of Yokoyama, such that θc is the angle formed by the front direction of moving body 13 and the x-axis); and 
execute the vehicle travel control in accordance with the second definition information in the second mode (see ¶0069-0072, with respect to Figure 10, where ωc is set to -vc/L*tanɸc, with respect to equation (17) disclosed in the original non-translated disclosure of Yokoyama, such that θc is the angle formed by the rear direction of moving body 13 and the x-axis).
Claim 2
Yokoyama further discloses that a sign of the detected value varies depending on whether a movement direction of the vehicle is the first direction or the second direction (see ¶0070, regarding the switching of the definition in response to reversing of the four-wheeled vehicle), in one of the first mode and the second mode, the input value is the detected value (see ¶0039-0041, with respect to Figure 3 and equations (12) and (13)), and in another of the first mode and the second mode, the input value is -1 times the detected value (see ¶0069-0072, with respect to Figure 10 and equations (16) and (17)).
While the limitation of “input value” may be broadly interpreted in claim 1, Yokoyama teaches the “input value,” with respect to claim 2, as one of equations (12) and (17), e.g., θc, that are selected by the detection of forward or reverse operation.
Claim 3
The limitation of “acceleration direction” is interpreted in light of the specification, where the “third direction” and “fourth direction” are defined as D1 and D2, respectively, as depicted in Figure 3 and described in paragraph [0047] of the specification filed 3/25/2020. Therefore, similar to the rejection of claim 2, Yokoyama reasonably teaches that a sign of the detected value varies depending on whether an acceleration direction of the vehicle is a third direction or a fourth direction opposite to the third direction, where the “acceleration direction” is the movement direction (see ¶0070, regarding the switching of the definition in response to reversing of the four-wheeled vehicle), in one of the first mode and the second mode, the input value is the detected value (see ¶0039-0041, with respect to Figure 3 and equations (12) and (13)), and in another of the first mode and the second mode, the input value is -1 times the detected value (see ¶0069-0072, with respect to Figure 10 and equations (16) and (17)). It is clear that an acceleration inherently occurs when the four-wheeled vehicle of Yokoyama switches between forward and reverse travel. 
Claim 4
Similar to the rejection of claim 1, Yokoyama discloses the claimed automated driving system that controls automated driving of a vehicle (see ¶0002, regarding the disclosed method is applicable to automatic driving of automobiles or autonomous mobile robots), the vehicle comprising a first wheel (i.e. front wheel) and a second wheel (i.e. rear wheel) that are arranged separately in a longitudinal direction (see Figures 3 and 10, depicting front and rear wheels arranged in a “longitudinal direction,” interpreted consistently with the definition provided in the Applicant’s specification), a first direction (i.e. forward direction, depicted in Figure 3) being a direction from the second wheel toward the first wheel, a second direction (i.e. reverse direction, depicted in Figure 10) being a direction from the first wheel toward the second wheel (see Figure 3, depicting the speed command value vc of the four-wheeled vehicle as provided in a forward direction; Figure 10, depicting the speed command value vc of the four-wheeled vehicle as provided in a reverse direction). 
Yokoyama further discloses the automated driving system comprising a sensor (i.e. state detection unit 12) configured to detect a parameter representing a travel state of the vehicle (see ¶0013, regarding state detection unit 12 detects positions xc, yc, and posture angle θc of moving body 13; ¶0013, regarding the specific sensors included in the detection).
Yokoyama further discloses the automated driving system inherently comprises a travel device configured to perform steering, acceleration, and deceleration of the vehicle, given that the generated commands pertain to speed vc and rotation speed ωc of the vehicle, as described in at least ¶0014. Further, Yokoyama makes reference to the control of a motor for electric power steering, so as to limit angular velocity and angular acceleration in ¶0052; therefore, it is clear that a particular “travel device” for performing steering, acceleration, and deceleration is used. 
Yokoyama further discloses the automated driving system comprises a control device (i.e. command value calculation unit 14) configured to execute vehicle travel control that calculates a control amount (i.e. speed command value vc and rotation speed command value ωc) based on the parameter (see ¶0013-0014, with respect to Figure 1, regarding command value calculation unit 14 calculates the command value to the moving body 13 based on the output of the state detection unit 12 and comprises a speed command value calculation unit 15 for calculating the speed command value vc and a rotation speed command value calculation unit 16 for calculating the rotation speed command value ωc, where the command value is generated according to equation (7), such that the speed sign and attitude angle according to the forward movement and backward movement are switched in response to changing between forward and reverse operation, as described in at least ¶0069-0074). As discussed above, Yokoyama inherently discloses the use of a “travel device,” and therefore, further discloses that the control device controls the travel device in accordance with an instruction control amount associated with the calculated control amount, given that the generated commands pertain to particular speed commands vc and rotation speed commands ωc of the vehicle, as described in at least ¶0014. 
Yokoyama further discloses that definition information defines a correspondence relationship between the detected value and the input value (see ¶0069-0072, with respect to Figure 10, regarding that when reversing the four-wheeled vehicle, the definition is switched so that the speed in the rear direction of the vehicle is a positive value and the posture angle is the angle formed by the rear direction and the x-axis, as opposed to when the four-wheeled vehicle is traveling in a forward direction, as described in ¶0039-0041, with respect to Figure 3). In the original non-translated disclosure, see equations 12 and 13 in regards to forward traveling of the four-wheeled vehicle and equations 16 and 17 in regards to reverse traveling of the four-wheeled vehicle. 
Yokoyama further discloses that modes of the vehicle travel control (see ¶0069-0072, with respect to Figure 10, regarding the switching of definition when the four-wheeled vehicle is reversing, as opposed to moving forward, as discussed in ¶0039-0041, with respect to Figure 3) include: 
a first mode in which the vehicle travel control is executed by setting the first direction as a forward direction (see ¶0039-0041, with respect to Figure 3); and 
a second mode in which the vehicle travel control is executed by setting the second direction as the forward direction (see ¶0069-0072, with respect to Figure 10).
Yokoyama further discloses that the control device is further configured to: 
hold first definition information being the definition information for the first mode and second definition information being the definition information for the second mode (see ¶0069-0072, regarding the switching of definition when the four-wheeled vehicle is reversing, as opposed to moving forward, as discussed in ¶0039-0041, with respect to Figure 3);
execute the vehicle travel control in accordance with the first definition information in the first mode (see ¶0039-0041, with respect to Figure 3, where ωc is set to vc/L*tanɸc, with respect to equation (13) disclosed in the original non-translated disclosure of Yokoyama, such that θc is the angle formed by the front direction of moving body 13 and the x-axis); and 
execute the vehicle travel control in accordance with the second definition information in the second mode (see ¶0069-0072, with respect to Figure 10, where ωc is set to -vc/L*tanɸc, with respect to equation (17) disclosed in the original non-translated disclosure of Yokoyama, such that θc is the angle formed by the rear direction of moving body 13 and the x-axis). - 26 -
Claim 5
Yokayama further discloses that the travel device includes a steering device that turns the first wheel and the second wheel independently (see Figures 3 and 10, depicting the angles of the front wheels and rear wheels as independent from each other), the instruction control amount includes a first steering amount of the first wheel and a second steering amount of the second wheel (see Figures 3 and 10, depicting ɸc and θc as pertaining to either the front or rear wheels, depending on the direction of travel), the control device calculates a front wheel steering amount and a rear wheel steering amount as the control amount (see equations 12-14 and 16-17, regarding the determination of ɸc and θc), in one of the first mode and the second mode, the first steering amount is the front wheel steering amount and the second steering amount is the rear wheel steering amount (see ¶0039-0041, with respect to Figure 3, where ɸc is defined with respect to the front wheels, and θc is defined with respect to the rear wheels), and in another of the first mode and the second mode, the first steering amount is the rear wheel steering amount and the second steering amount is the front wheel steering amount (see ¶0069-0072, with respect to Figure 10, where ɸc is defined with respect to the rear wheels, and θc is defined with respect to the front wheels).
Claims 11 and 14
Yokayama further discloses that the control device executes the vehicle travel control such that the vehicle moves forward in the forward direction without moving backward (see Figure 3, depicting forward travel of the four-wheeled vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Shirato (US 2016/0176429 A1), hereinafter Shirato.
Claims 9 and 12
While Yokoyama discloses that the control device is further configured to execute switching processing that switches the first mode and the second mode (see at least ¶0069-0072, regarding the switching of the definition when a four-wheeled vehicle is reversing), Yokoyama does not further disclose a switching permission condition includes that at least one of a vehicle behavior amount representing a magnitude of a behavior of the vehicle and a vehicle control amount representing a magnitude of control of the vehicle is equal to or less than a threshold value, and the control device is further configured to: 
determine, based on at least one of the parameter and the control amount, whether or not the switching permission condition is satisfied; 
permit the switching processing when the switching permission condition is satisfied; and 
prohibit the switching processing when the switching permission condition is not satisfied.
However, it would be obvious to ensure that the vehicle is stopped after traveling in a forward direction before performing reverse operation, as is common and well-known vehicle operation.
For example, Shirato discloses a vehicle that switches from forward travel to backward travel modes (similar to the switching processing performed by Yokoyama) (see ¶0084-0089, with respect to steps s52, s59, and s60 of Figure 17). Specifically, Shirato teaches a switching permission condition includes at least one of a vehicle behavior amount representing a magnitude of a behavior of the vehicle is equal to or less than a threshold value (see ¶0084-0085, with respect to step s59 of Figure 17, regarding the determination of whether the wheels 11 are stopped, where detection of the wheels being stopped occurs when the output of a rotary encoder is zero, as described in ¶0016), where the “vehicle behavior amount” is the wheel rotation, and the threshold is zero. Shirato further discloses determining whether or not the switching permission condition is satisfied (see ¶0084-0085, with respect to step s59 of Figure 17, regarding the determination of whether the wheels are stopped), where this determination is made based on the detected rotation (similar to the parameter taught by Yokoyama) of the wheels, as described in ¶0016, permitting switching to backward movement (similar to the switching processing taught by Yokoyama) when the switching permission condition is satisfied (see ¶0085, regarding that the wheels 11 are controlled to proceed backwards), and prohibiting switching to backward movement when the switching permission condition is not satisfied (see ¶0084-0085, with respect to step s59 of Figure 17, regarding that when the wheels are not stopped, the current control state is maintained, and the switch to backward movement in step s60 is not performed).
In Yokoyama, the vehicle is an autonomous automobile. In Shirato, the vehicle is a pushcart that performs automatic operations. However, it is the technique of determining whether to switch from forward to backward travel in response to a behavior of the vehicle being less than a threshold that is modified by Shirato; therefore, the type of vehicle does not influence this combination.
Since the systems of Yokoyama and Shirato are directed to the same purpose, i.e. switching between forward and reverse travel modes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yokoyama, so as to further provide a switching permission condition includes that at least one of a vehicle behavior amount representing a magnitude of a behavior of the vehicle and a vehicle control amount representing a magnitude of control of the vehicle is equal to or less than a threshold value, and the control device is further configured to determine, based on at least one of the parameter and the control amount, whether or not the switching permission condition is satisfied, permit the switching processing when the switching permission condition is satisfied, and prohibit the switching processing when the switching permission condition is not satisfied, in light of Shirato, with the predictable result of ensuring that the vehicle is stopped after traveling in a forward direction before performing reverse operation.
Claims 10 and 13
Shirato further discloses executing state maintenance control that maintains a state in which the switching permission condition is satisfied for a first period after starting the switch to backward movement (similar to the switching processing taught by Yokoyama) (see ¶0085, with respect to step s60 of Figure 17, regarding that controller 21 controls the wheels 11 to proceed backward for a predetermined time).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Hancock et al. (US 2018/0312081 A1), hereinafter Hancock.
Claim 6
Yokoyama does not further disclose that the travel device includes a driving device that generates a driving force in each - 27 -of the first direction and the second direction, the instruction control amount includes an instruction driving force of a drive wheel being one of the first wheel and the second wheel, the control device calculates a target driving force as the control amount, in one of the first mode and the second mode, the instruction driving force is the target driving force, and in another of the first mode and the second mode, the instruction driving force is -1 times the target driving force. However, it is well known in the art to reverse the driving force when switching between forwards and backwards traveling directions.  
Specifically, similar to Yokoyama, Hancock discloses a vehicle that switches between forward drive mode D and reverse drive mode R (see ¶0042). Hancock further discloses a driving device (i.e. first and second electric machines 121, 122) that generates a driving force in a forward and reverse direction (similar to the first direction and the second direction taught by Yokoyama), where first and second electric machines are controlled by an instruction driving force of a drive wheel being one of the front wheels 135 and the rear wheels 145 (similar to the first wheel and the second wheel taught by Yokoyama), where powertrain controller 110C (similar to the control device taught by Yokoyama) calculates a target driving force (see ¶0040), in the forward drive mode D (similar to the first mode taught by Yokoyama), the instruction driving force is the target driving force, and in reverse drive mode R (similar to the second mode taught by Yokoyama), the instruction driving force is -1 times the target driving force (see ¶0044-0045, regarding the net torque generated by electric machines 121, 122 is changed from being in a positive direction to a reverse direction when switching from forward drive mode D to reverse drive mode D; ¶0058-0060, with respect to a specific example of the net torque changing from positive to negative).
In Yokoyama, the vehicle is an autonomous automobile. In Hancock, the vehicle is a manually operated vehicle. However, it is the technique of reversing the sign of the target driving force when switching between forward and reverse operation modes that is modified by Hancock; therefore, the type of vehicle does not influence this combination.
Since the systems of Yokoyama and Hancock are directed to the same purpose, i.e. switching between forward and reverse travel modes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yokoyama, such that the travel device includes a driving device that generates a driving force in each - 27 -of the first direction and the second direction, the instruction control amount includes an instruction driving force of a drive wheel being one of the first wheel and the second wheel, the control device calculates a target driving force as the control amount, in one of the first mode and the second mode, the instruction driving force is the target driving force, and in another of the first mode and the second mode, the instruction driving force is -1 times the target driving force, in light of Hancock, with the predictable result of providing torque reversal associated with changes in direction of movement of the vehicle (¶0049 of Hancock).
Claim 7
Yokoyama does not further disclose that the travel device includes a driving device that generates a driving force in each of the first direction and the second direction, the instruction control amount includes a first driving force of the first wheel and a second driving force of the second wheel, the control device calculates a front wheel driving force and a rear wheel driving force as the control amount, in one of the first mode and the second mode, the first driving force is the front wheel driving force and the second driving force is the rear wheel driving force, and in another of the first mode and the second mode, the first driving force is -1 times the rear wheel driving force and the second driving force is -1 times the front wheel driving force. 
However, similar to Yokoyama, Hancock discloses a vehicle that switches between forward drive mode D and reverse drive mode R (see ¶0042). Hancock further discloses a driving device (i.e. first and second electric machines 121, 122) that generates a driving force in a forward and reverse direction (similar to the first direction and the second direction taught by Yokoyama), where first and second electric machines are controlled by an instruction driving force that includes a first driving force of the front wheels 135 (similar to the first wheel taught by Yokoyama) and a second driving force of the rear wheels 145 (similar to the second wheel taught by Yokoyama), where powertrain controller 110C (similar to the control device taught by Yokoyama) calculates a front wheel driving force (e.g., -100 Nm) and a rear wheel driving force  (e.g., 500 Nm) (see ¶0044-0045; ¶0058-0060), in the forward drive mode D (similar to the first mode taught by Yokoyama), the first driving force is the front wheel driving force and the second driving force is the rear wheel driving force, and in reverse drive mode R (similar to the second mode taught by Yokoyama), the first driving force is -1 times the rear wheel driving force and the second driving force is -1 times the front wheel driving force (see ¶0058-0060, regarding the example in which -100 Nm is applied to the front wheels 135 and 500 Nm is applied to the rear wheels 145 when operating in forward driving mode D, and -500 Nm is applied to the front wheels 135 and 100 Nm is applied to the rear wheels 145 when operating in reverse driving mode R). For further clarification, in the example described with respect to forward driving mode D (i.e. “first mode”), -100 Nm is applied to the front wheels, and 500 Nm is applied to the rear wheels. Exchanging these values and multiplying by -1 provides for a situation in which -500 Nm is applied to the front wheels, and 100 Nm is applied to the rear wheels, which is defined as the rear driving mode R (i.e. “second mode”) and therefore, teaches the limitations of claim 7.
In Yokoyama, the vehicle is an autonomous automobile. In Hancock, the vehicle is a manually operated vehicle. However, it is the technique of exchanging and reversing the signs of the driving forces of the front and rear wheels when switching between forward and reverse operation modes that is modified by Hancock; therefore, the type of vehicle does not influence this combination.
Since the systems of Yokoyama and Hancock are directed to the same purpose, i.e. switching between forward and reverse travel modes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yokoyama, such that the travel device includes a driving device that generates a driving force in each of the first direction and the second direction, the instruction control amount includes a first driving force of the first wheel and a second driving force of the second wheel, the control device calculates a front wheel driving force and a rear wheel driving force as the control amount, in one of the first mode and the second mode, the first driving force is the front wheel driving force and the second driving force is the rear wheel driving force, and in another of the first mode and the second mode, the first driving force is -1 times the rear wheel driving force and the second driving force is -1 times the front wheel driving force, in light of Hancock, with the predictable result of providing torque reversal associated with changes in direction of movement of the vehicle (¶0049 of Hancock).
Claim 8
Yokoyama does not further disclose that the travel device includes a braking device that generates a braking force in each of the first direction and the second direction, the instruction control amount includes a first braking force of the first wheel and a second braking force of the second wheel, the control device calculates a front wheel braking force and a rear wheel braking force as the control amount, in one of the first mode and the second mode, the first braking force is the front wheel braking force and the second braking force is the rear wheel braking force, and in another of the first mode and the second mode, the first braking force is -1 - 28 -times the rear wheel braking force and the second braking force is -1 times the front wheel braking force.
  However, similar to Yokoyama, Hancock discloses a vehicle that switches between forward drive mode D and reverse drive mode R (see ¶0042). Hancock further discloses a braking device (i.e. first and second electric machines 121, 122, described as providing brake force in ¶0041) that generates a braking force in a forward and reverse direction (similar to the first direction and the second direction taught by Yokoyama), where first and second electric machines are controlled by a first braking force of the front wheels 135 (similar to the first wheel taught by Yokoyama) and a second braking force of the rear wheels 145 (similar to the second wheel taught by Yokoyama), where powertrain controller 110C (similar to the control device taught by Yokoyama) calculates a front wheel braking force (e.g., -100 Nm) and a rear wheel braking force  (e.g., 500 Nm) (see ¶0044-0045; ¶0058-0060), in the forward drive mode D (similar to the first mode taught by Yokoyama), the first braking force is the front wheel braking force and the second braking force is the rear wheel braking force, and in reverse drive mode R (similar to the second mode taught by Yokoyama), the first braking force is -1 times the rear wheel braking force and the second braking force is -1 times the front wheel braking force (see ¶0058-0060, regarding the example in which -100 Nm is applied to the front wheels 135 and 500 Nm is applied to the rear wheels 145 when operating in forward driving mode D, and -500 Nm is applied to the front wheels 135 and 100 Nm is applied to the rear wheels 145 when operating in reverse driving mode R). For further clarification, in the example described with respect to forward driving mode D (i.e. “first mode”), -100 Nm is applied to the front wheels, and 500 Nm is applied to the rear wheels. Exchanging these values and multiplying by -1 provides for a situation in which -500 Nm is applied to the front wheels, and 100 Nm is applied to the rear wheels, which is defined as the rear driving mode R (i.e. “second mode”) and therefore, teaches the limitations of claim 8. Given that the selection of the forward drive mode D and reverse drive mode R occurs while holding the vehicle stationary in ¶0058-0060, it is clear that the torque generated by electric machines 121, 122 may reasonably pertain to a “braking force.”
In Yokoyama, the vehicle is an autonomous automobile. In Hancock, the vehicle is a manually operated vehicle. However, it is the technique of exchanging and reversing the signs of the braking forces of the front and rear wheels when switching between forward and reverse operation modes that is modified by Hancock; therefore, the type of vehicle does not influence this combination.
Since the systems of Yokoyama and Hancock are directed to the same purpose, i.e. switching between forward and reverse travel modes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yokoyama, such that the travel device includes a braking device that generates a braking force in each of the first direction and the second direction, the instruction control amount includes a first braking force of the first wheel and a second braking force of the second wheel, the control device calculates a front wheel braking force and a rear wheel braking force as the control amount, in one of the first mode and the second mode, the first braking force is the front wheel braking force and the second braking force is the rear wheel braking force, and in another of the first mode and the second mode, the first braking force is -1 - 28 -times the rear wheel braking force and the second braking force is -1 times the front wheel braking force, in light of Hancock, with the predictable result of providing torque reversal associated with changes in direction of movement of the vehicle (¶0049 of Hancock) while holding the vehicle stationary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661      				Primary Examiner, Art Unit 3661